The disclosure is objected to because of the following informalities: Page 2, in paragraph [0004], second line therein, it is noted that the publication date for the cited patent document should be provided for clarity and completeness of description. Page 2, in the heading therein, note that the term “BRIEF” should be deleted as being unnecessary. Page 2, in paragraph [0005], 10th line therein, it is noted that the recitation of “increased to increase” should be rewritten as --increased, thereby increasing-- for idiomatic clarity. Page 3, in paragraph [0008], second line therein, note that the term “that” should be deleted as being unnecessary. Pages 5, 6, in the brief description of the drawings, note that each bracketed drawing number(s) should be deleted as being redundant. Page 6, in paragraph [0013], third line therein, note that the term “portions” should be rewritten as --features-- for an appropriate characterization; 4th line therein, note that --throughout the drawings-- should be inserted after “numerals” for an appropriate characterization; 5th line therein, note that the term “will” should be rewritten as --may-- for an appropriate characterization. Page 7, in paragraph [0015], 11th & 12th lines therein, note that the recitation of “a so-called dual-band antenna module that” should be rewritten as --a so-called “dual-band antenna module” that-- for an appropriate characterization. Page 8, in paragraph [0018], last line therein, note that --, which is not shown herein-- should be inserted after “off” for an appropriate characterization. Page 9, in paragraph [0019], third line therein; page 15, in paragraph [0032], 9th line therein; page 17, in paragraph [0036], 5th line therein: note that --(Fig. 1)-- should be inserted after “131” (i.e. paragraph [0019]) and inserted after “130” (i.e. paragraphs [0032], [0036]), respectively at these instances for consistency with the labeling in that drawing figure. Page 9, in paragraph [0021], third line therein; page 19, in paragraph [0038], th line therein; page 24, in paragraph [0045], last line therein; page 28, in paragraph [0054], last line therein: note that --as illustrated in Fig. 1-- should be inserted after “bumps” (i.e. paragraph [0021]), inserted after “120” (i.e. paragraph [0038]) and inserted after “110” (i.e. paragraphs [0045], [0054]), respectively at these instances for an appropriate characterization consistent with the labeling in that drawing. Page 14, in paragraph [0030], 8th & 9th lines therein; page 15, in paragraph [0031], last line therein; page 25, in paragraph [0049], last line therein: note that --as illustrated in Fig. 3A-- should be inserted after the respective instance of “120” (i.e. paragraph [0030]), inserted after “formed” (i.e. paragraph [0031]) and inserted after “embodiment” (i.e. paragraph [0049], respectively at these instances for an appropriate characterization consistent with the labeling in that drawing figure. Page 14, in paragraph [0031], second line therein and page 34, in paragraph [0067], second line therein, note that the respective recitations “1 to 6” should be rewritten as --1, 2, 3, 4, 5 and 6--, at these instances for consistency with the labeling in Figs. 3A & 11, respectively. Page 15, in paragraph [0031], 12th & 15th lines therein and in paragraph [0032], 5th line therein, note that --(Fig. 3B)-- should be inserted after “P2” & “P3” (i.e. both in paragraph [0031]) and inserted after “121” (i.e. paragraph [0032]), respectively at these instances for consistency with the labeling in that drawing. Page 15, in paragraph [0032], 6th & 9th lines therein, note that --as illustrated in Fig. 3C-- should be inserted after “formed”, respectively at these instances for consistency with the labeling in that drawing; 10th line therein, note that --located-- should be inserted prior to “in” for an appropriate characterization. Page 16, in paragraph [0032], 23rd line therein, note that--(Fig. 3A)-- should be inserted after “129” for consistency with the labeling in that drawing. Page 17, in paragraph [0035], third line therein, it is noted that --as illustrated in Figs. 3A and 3B-- should be inserted after “lines” for an appropriate characterization consistent with the labeling in those drawings. th line therein, note that the recitation of “Figs. 3A, 3B and 3C” should be rewritten as just --Figs. 3B and 3C--, especially since the associated description is better depicted in Figs. 3B & 3C and not in Fig. 3A. Page 20, in paragraph [0040], first line therein and page 33, in paragraph [0064], first line therein, note that the respective recitations of “As described above” are vague in meaning, at these instances, especially since it is unclear where in the specification the “above” reference pertains to and appropriate clarification is needed. Pages 22 & 23, in paragraph [0044], second, 6th & 12th lines therein, note that the respective recitations of “short stub(s)”, at these instances should be rewritten as --short-circuit stub(s)-- for an appropriate characterization. Page 23, in paragraph [0044], 13th line therein, it is noted that the recitation of “open stub” should be rewritten as open-circuit stub-- for an appropriate characterization. Page 27, in paragraph [0052], third & 4th lines therein, note that --as illustrated in Fig. 7B-- should be inserted after “124b” (i.e. third line therein) and inserted after “123b” (i.e. 4th line therein), respectively at these instances for an appropriate characterization consistent with the labeling in that drawing. Page 27, in paragraph [0053], 9th & 10th lines therein, note that the recitation of “where layer 4 is not a ground layer” is vague in meaning, especially since “layer 4” is not depicted in any one of Figs. 7A & 7B and thus appropriate clarification is needed. Page 28, in paragraph [0054], 4th line therein, note that --as illustrated in Figs. 2 and 3C-- should be inserted after “123” for an appropriate characterization consistent with the labeling in those drawing figures. Page 29, in paragraph [0056], second line therein, note that the recitation of “in which while” is vague in meaning and thus appropriate clarification is needed. Page 29, in paragraph [0057], 4th line therein, note that --(Fig. 8)-- should be inserted after “120c” for consistency with the labeling in that drawing figure. Page 31, in paragraph [0031], 6th line therein, note that --as illustrated in Fig. 8-- should be inserted after “embodiment” th to 9th lines therein, note that the recitation of “referred to as an interposer as … simply referred to as a circuit board” should be rewritten as --referred to as an “interposer” as … simply referred to as a “circuit board”-- for an appropriate characterization. Note that reference label “ANT”, appearing in Figs. 2, 6, 8 & 11 need to be correspondingly described in the specification for clarity and completeness of description. Similarly, note that reference label “B1”, appearing in Fig. 4, needs to be correspondingly described in the specification for clarity and completeness of description.  Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spiral shape stubs as recited in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification needs to provide a corresponding description of the stubs being “spiral shape” consistent with the recitation in claim 3.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 9, 10, note that it is unclear, even in light of the specification, whether the recitation of “at least one of the signal lines … includes the via conductor” would be an accurate characterization of this aspect of the invention and thus appropriate clarification is needed.
In claims 2, 3, 6, 16, 17, 18, 19, line 2 in each claim, note that the respective recitations of “wiring lines of the signal lines” is vague in meaning, even in light of the specification, especially since the “signal lines” have not been previously defined as being “wiring lines” and thus appropriate clarification is needed.

In claim 3, last line, note that it is unclear whether “spiral shapes”, as recited herein would be consistent with the earlier recitation of “curved shapes” in claim 2, absent any nexus between these features and thus appropriate clarification is nexus.
The following claims have been found to be objectionable for reasons set forth below: 
In claims 7, 20, line 2 in each claim, note that the recitation of “open stub” should be rewritten as --open-circuit stub--, respectively at these instances for an appropriate characterization.
In claim 8, line 2, note that “short stub” should be rewritten as --short-circuit stub-- for an appropriate characterization.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 15, 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Albers et al. 
Albers et al (i.e. Figs. 1, 4, 5) discloses a circuit board (i.e. air-loaded strip line assembly 204) usable within filters (112, 114) as described in column 3, lines 27 & 28), comprising: a multilayer structure (i.e. the air-loaded strip line assembly (204) as depicted in Figs. 4 & 5); a plurality of striplines (i.e. a first stripline (248.1), a second stripline (248.2) in Figs. 4 & 5) .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Albers et al in view of Ueda (cited by applicants’). 
Albers et al (i.e. Fig. 1) discloses that the filters (112, 114) include the air-loaded stripline assembly (204) and further discloses that such filters (112, 114) are coupled to an antenna (i.e. 108). However, Albers et al does not disclose a radio frequency integrated circuit (i.e. RFIC) connected to one surface while the antenna is connected to another surface of the circuit board.
Ueda exemplarily discloses a high frequency module including a circuit board (i.e. 30) having an RFIC (i.e. 32) coupled to a surface of the circuit board (30), while an antenna (i.e. 10) is connected to another surface of the circuit board (30).
Accordingly, it would have been obvious in view of the references, taken as a whole, to have modified the filter configuration having the air-loaded stripline assembly (204) to have included an antenna coupled to one surface of the stripline assembly (204) and an RFIC connected to another surface of the stripline assembly, such as exemplarily taught by Ueda. Such an obvious modification provides a practical realization of coupling signals from an antenna, through the filters, and into an electrical circuit (i.e. RFIC), consistent with the teaching of the filter arrangement in Fig. 1 of Albers et al, thereby suggesting the obviousness of such a modification.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee